          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 1 of 12



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

In re:                        §                                           Chapter 11
                              §
HALCÓN RESOURCES CORPORATION, §                                           Case No. 19-34446 (DRJ)
et al.,1                      §
                              §                                           (Jointly Administered)
         Debtors.             §

        EMERGENCY MOTION OF OFFICIAL COMMITTEE OF UNSECURED
       CREDITORS TO CONTINUE HEARINGS AND OBJECTION DEADLINES
    RELATED TO (I) THE JOINT PREPACKAGED CHAPTER 11 PLAN OF HALCÓN
    RESOURCES CORPORATION AND ITS AFFILIATED DEBTORS; AND (II) THE
     DISCLOSURE STATEMENT FOR JOINT PREPACKAGED CHAPTER 11 PLAN
     OF HALCÓN RESOURCES CORPORATION AND ITS AFFILIATED DEBTORS

               EMERGENCY   RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
               CONDUCTED ON THIS MATTER ON [[]] 2019, AT [[]] IN COURTROOM 400,
               4TH FLOOR, BOB CASEY UNITED STATES COURTHOUSE, 515 RUSK
               AVENUE, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF
               REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
               WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE A
               WRITTEN RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT
               MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF
               REQUESTED.

               RELIEF IS REQUESTED NOT LATER THAN MONDAY, SEPTEMBER 16, 2019.

          The Official Committee of Unsecured Creditors (the “Committee”) files this Emergency

Motion of Official Committee of Unsecured Creditors to Continue Hearings and Objection

Deadlines related to (i) the Joint Prepackaged Chapter 11 Plan of Halcón Resources

Corporation and Its Affiliated Debtors; and (ii) the Disclosure Statement for Joint Prepackaged

Chapter 11 Plan of Halcón Resources Corporation and Its Affiliated Debtors (the “Motion”) to


1
    The “Debtors” in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Halcón Resources Corporation (0684), Halcón Resources Operating, Inc. (4856), Halcón
     Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292), Halcón Permian, LLC (6153), Halcón Field
     Services, LLC (0280), and Halcón Operating Co., Inc. (3588). The Debtors’ mailing address is 1000 Louisiana
     St., Suite 1500, Houston, Texas 77002.



09411-00001/11071232.1                                     1
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 2 of 12



(a) seek an extension of the objection deadline for each of (i) the Joint Prepackaged Chapter 11

Plan of Halcón Resources Corporation and Its Affiliated Debtors ((the “Proposed Plan”), and

(ii) the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Halcón Resources

Corporation and Its Affiliated Debtors (the “Disclosure Statement”); and (b) continue the

September 24, 2019 hearing (the “Hearing”) on (i) the approval of the Disclosure Statement, and

(ii) the confirmation of the Proposed Plan. In support of the Motion and the requested relief, the

Committee states the follow.

                                  I. SUMMARY OF RELIEF REQUESTED

          1.        In light of the Debtors’ efforts to de-lever its capital structure by equitizing

$644,600,000.00 in funded, unsecured debt, the unsecured creditors certainly deserve a fully-

briefed advocate to protect their rights. The unsecured creditors likewise deserve an advocate

equipped with a meaningful amount of time to negotiate the Proposed Plan’s treatment of the

unsecured creditors. The current plan objection deadlines and hearing schedule do not afford the

unsecured creditors these reasonable considerations. Despite a decidedly aggressive pace for

these proceedings, the Committee requests only a slight amount of additional time to conduct its

independent analysis of the propriety of the Debtors’ Disclosure Statement and Proposed Plan.

With additional time, the Committee intends to caucus with the Debtors to consensually resolve

obvious flaws infecting the core of the transactions contemplated by the Proposed Plan.

                                      II. JURISDICTION AND VENUE

          2.        The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

          3.        This matter qualifies as core proceeding pursuant to 28 U.S.C. § 157(b).

          4.        The matter has venue with this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




09411-00001/11071232.1                               2
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 3 of 12



          5.        The statutory predicates for relief include sections 105(a) and 1128(a).

                                            III. BACKGROUND

          6.        Each of the Debtors commenced a bankruptcy case on August 7, 2019 (the

“Petition Date”), by filing a voluntary petition for relief under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”).             The Debtors remain in possession of the estates,

continuing to operate their business pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

          7.        Also on the Petition Date, the Debtors filed the Disclosure Statement (ECF

No. 19) and the Proposed Plan (ECF No. 20). Along with these pleadings, the Debtors filed a

motion (ECF No. 16) seeking to establish a briefing and hearing schedule for the plan

confirmation process. The Court approved this relief and entered a corresponding order (ECF

No. 84) (the “Scheduling Order”). Pursuant to the Scheduling Order, (a) the Hearing on the

Disclosure Statement and the Proposed Plan will go forward on September 24, 2019 at 3:00 p.m.

(prevailing Central Time); (b) the objection deadline for the Disclosure Statement and the

Proposed Plan lapses on September 12, 2019 at 5:00 p.m. (prevailing Central Time); and (c) the

deadline to file a brief in support of the Disclosure Statement or the Proposed Plan lapses on

September 19, 2019 at 5:00 p.m. (prevailing Central Time).

          8.        On September 3, 2019, Michael Sammons filed the Emergency Motion for

Appointment of an Unsecured Creditors Committee (ECF No. 210), reciting several concerns

with the Proposed Plan, such as (a) a liquidation value significantly less than the valuation

implied by several letters of interest submitted by corporate suitors of the Debtors; (b) a

significant disparity in the distributions awarded to similarly situated creditors; and

(c) inappropriately high deductions included in the liquidation valuation proposed by the




09411-00001/11071232.1                               3
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 4 of 12



Debtors. To examine these defects, Sammons sought the appointment of an unsecured creditors

committee with the wherewithal to retain sophisticated counsel to analyze the complex issues

involved in the Proposed Plan.

          9.        The United States Trustee filed a Notice of Appointment of Committee of

Unsecured Creditors (ECF No. 228) on September 6, 2019. Michael Sammons and SC Fund

Management LLC Profit Sharing Plan comprise the two members of the Committee. Two other

creditors, J.P. Morgan Investment Management, Inc. and Loomis, Sayles & Company, L.P.

applied to be on the committee. U.S. Bank, as Indenture Trustee under the Senior Notes

Indenture, also submitted an application, but withdrew it.

          10.       Acting quickly because of the aggressive plan confirmation timeline, the

Committee convened to select counsel on September 7, 2019. At this meeting, the Committee

chose Quinn Emanuel Urquhart & Sullivan, LLP as its counsel. Subsequently, the Committee

selected Opportune LLP as its financial advisor.

          11.       After days of negotiations, the Debtors agreed to extend the Committee’s

objection deadline for the Disclosure Statement and the Proposed Plan from September 12, 2019

to September 19, 2019. As of the time of the filing of this Motion, the Debtors have refused to

consent to a continuance of the Hearing on the Disclosure Statement and the Proposed Plan.

          12.       Further, although the Voting Deadline was September 6, 2019, the Debtors refuse

to furnish the Committee with the full record of plan ballots. After nearly a week of constant

demands from the Committee, the Debtors circulated certain Class 4 plan ballots.               The

Committee understands that certain members of Class 4 did not receive timely notice of the

Debtors’ chapter 11 cases, (see ECF No. 258, p. 8) and that additional ballots are now due on

September 17. At this time, the Committee cannot determine whether the Debtors produced any




09411-00001/11071232.1                             4
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 5 of 12



of the Class 4 members affected by defective notice, or how many members failed to receive

timely notice in order to submit their ballots.

          13.       Because the plan confirmation procedures proposed by the Debtors did not

include a deadline for the ballot summary and declaration, the Debtors seem to harbor the

mistaken view that they need only file the plan ballots with their exhibit list on September 22,

2019. This presents a significant problem for the transparency in these chapter 11 cases: even

the Committee’s consensually extended objection deadline predates this exchange date by three

days.

          14.       This case does not conform with pre-packaged plan norms because, at best, it is a

pre-negotiated plan with voting results still uncertain. The Committee learned of at least 95

votes in Class 4 of the Plan that voted to reject. Coupled with the defective notice outlined

above, no one knows whether Class 4 accepted the Proposed Plan.

          15.       With the filing of this Motion, the Committee seeks only a reasonable amount of

time to (a) analyze the merits of the Debtors’ Disclosure Statement and Proposed Plan and object

thereto as necessary and prudent; and (b) negotiate with the Debtors. The Proposed Plan, in its

current form, contains several questionable provisions that may countermand the provisions of

section 1129 of the Bankruptcy Code.

                                        IV. RELIEF REQUESTED

          16.       The Motion presents a modest request: The Committee seeks the extension of the

plan confirmation timeline. The Committee desires a reasonable diligence period that will

continue each of the objection deadline and the Hearing by a meager amount of time—30 days.




09411-00001/11071232.1                              5
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 6 of 12



A. The Debtors Refused the Committee’s Request to Address the Plan Confirmation Timeline

          17.       Despite proposing to eviscerate $644,600,000 in unsecured funded debt, the

Debtors have repeatedly refused the Committee’s request to continue the Hearing by a mere

30 days. Meanwhile, the Debtors provide to the Committee a daily trickle of only one or two

documents, despite receiving typical informal discovery requests from the Committee.

Regrettably, the Committee must report that the Debtors’ efforts to prejudice the Committee’s

access to information in these chapter 11 cases affected (and continues to affect) the Debtors’

disclosure of the plan ballots.

B. Equity Compels the Relief Requested

          18.       The Debtors need not grant the Committee a consensual extension of the

objection deadline or continue the Hearing. No legal standard requires the Debtors to extend

their aggressive plan confirmation timeline. Equity, on the other hand, supports the continuance

of the plan confirmation timeline. Disparate unsecured creditors, each with small debt holdings

that economically preclude them from retaining counsel, deserve a well-informed committee to

protect their rights. The law entitles them to as much. Small creditors and retail noteholders will

bear the full economic weight of the Debtors’ efforts to reorganize because they are outnumbered

by large, institutional investors with claims in Class 4 and squeezed because those same

investors hold interests in Class 7.

C. The Previously-Unrepresented Unsecured Creditors Deserve a Fighting Chance

          19.       The Committee recognizes that the Debtors must satisfy many constituents in

these chapter 11 cases. Those constituents, however, do not stand to have $644,600,000 in debt

obligations discharged. Those constituents, moreover, benefited from the advocacy of capable

advisors throughout this restructuring (both before and during these chapter 11 cases). The




09411-00001/11071232.1                            6
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 7 of 12



unsecured creditors deserve the same level of advocacy. By this Motion, the Committee seeks

only the time necessary for the Committee to make a meaningful effort to prosecute and protect

the unsecured creditors’ rights in these chapter 11 cases.

D. The Debtors Have Impaired the Committee by Refusing to Produce All of the Plan Ballots

          20.       After receiving seven requests to date, the Debtors continue to withhold certain

plan ballots from the Committee. Upon producing some, but not all of the plan ballots (i.e. some

ballots of Class 4 only), the Debtors restricted the production with confidentiality limitations.

Under these unnecessary confidentiality limitations, the Committee cannot complete the

diligence needed to confirm whether the voting process complied with the Debtors’ own voting

procedures.

          21.       The Scheduling Order proposed by the Debtors omits a mandatory publication

date for the plan ballots. At the current time, the Debtors continue to exploit this ambiguity by

restricting the access of all other parties to the ballots. No party, therefore, can fully determine

whether the Debtors received a sufficient number of votes to confirm the Proposed Plan. Despite

this Court’s demand for transparency throughout these chapter 11 cases, the Debtors decline to

afford meaningful transparency to the Committee that is duty-bound to insure the confirmation

process is fair and transparent.

          22.       The Debtors’ continuing delay in producing all of the plan ballots and then only a

veil of secrecy, standing alone, provides sufficient grounds to extend the plan confirmation

timeline. Without the Debtors’ unnecessary delay in producing the plan ballots, the Committee

would have the capacity to begin its negotiations with the Debtors in earnest. But for this delay,

the Committee’s professionals would have a working draft of a potential objection to the

Disclosure Statement and the Proposes Plan in progress. Because of this delay, however, the




09411-00001/11071232.1                               7
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 8 of 12



Committee cannot begin with meaningful negotiations and drafting. To date, the Committee has

identified several potential objections to the Proposed Plan; however, the Committee must

review all of the plan ballots under no veil of secrecy before drafting any further pleadings :

STATUTORY PREDICATE              BRIEF STATEMENT OF BASIS FOR OBJECTION
11 U.S.C. § 1123(a)(4)           Whether arrogating exclusive post-confirmation control or other
                                 features renders the treatment of Class 4 creditors functionally
11 U.S.C. § 1129(a)(1), Only full discovery will determine whether the Debtors and the
(3), and (5)            parties supporting the Proposed Plan drafted and proposed the
                        Proposed Plan in good faith, consistent with the applicable
                        provisions of the Bankruptcy Code, and not by any means
                        forbidden by law.
11 U.S.C. § 1129(a)(7)           Red flag departures from liquidation analyses in similar cases call
                                 into question the provenance of the liquidation analysis in the case
                                 and whether Class 4, the only creditor class impaired by the
                                 Proposed Plan, will receive not less than the class would receive if
                                 the Debtors were liquidated under chapter 7 of the Bankruptcy
                                 Code.
11 U.S.C. § 1129(a)(10)          Current information indicates that the Debtors may not carry the
                                 numerosity component of section 1126(c) of the Bankruptcy Code.
11 U.S.C. § 1129(b)(1)           If Class 4 does not accept the Plan, certain similarly situated
                                 creditors may have received very different recoveries under the
                                 Proposed Plan, rendering the Proposed Plan unfairly
                                 discriminatory.
11 U.S.C. § 1129(b)(2)(B)        If Class 4 does not accept the Plan, the Debtors’ treatment of
                                 Class 4 clearly violates the absolute priority rule by making highly
                                 valuable distributions to Class 7, a junior class comprised of equity.

E. The Debtors Mischaracterized these Chapter 11 Cases as “Prepackaged”

          23.       In the limited time since its formation, the Committee cannot be assured that

Debtors received the required number of affirmative votes to carry Class 4–Senior Notes Claims.

Without the benefit of all of the plan ballots, the Committee began a forensic search to determine

the likely outcome of the voting record for Class 4. Compare Annex 1: Declaration of Thomas

H. Day, Loomis, Sayles & Company, L.P. (stating that as investment advisor for several clients

holding senior notes included in Class 4, Loomis submitted 66 ballots to reject the Proposed Plan


09411-00001/11071232.1                              8
          Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 9 of 12



on behalf of its clients ) with Motion of Debtor Pursuant to 11 U.S.C. §§ 105(a), 363(b), and

365(a) and Fed. R. Bankr. P. 6006 for an Order (i) Authorizing Assumption of Backstop

Agreement, (ii) Approving all Obligations Thereunder, and (iii) Granting Related Relief, ECF

No. 24 (listing 28 senior noteholders participating in the backstop agreement , all of which likely

executed a plan ballot in favor of the Proposed Plan); Disclosure Statement, ECF No. 19 (listing

the 28 participating senior noteholders as the creditors party to the Debtors’ restructuring support

agreement (the “RSA Parties”)).

          24.       The Committee is gathering additional declarations that will show that

approximately 95 holders in Class 4 submitted votes to reject the Plan. As the Committee can

best determine at the current time, the Debtors likely received the requisite dollar amount to

carry Class 4, but may have failed to receive the requisite numerosity to carry Class 4.

          25.       Settled law holds that beneficial owners of claims—not record holders—may vote

on a plan. See In re Southland Corp., 124 B.R. 211, 227 (Bankr. N.D. Tex. 1991) (“Taking the

plain words of Congress in § 1126, only the holder of a claim, or a creditor, or the holder of an

interest, may accept or reject a plan. If the record holder of a debt is not the owner of a claim, or

a true creditor, he may not vote validly to accept or reject, unless he is an authorized agent of the

creditor, and this authority is established under appropriate Bankruptcy law and rules.”); see

also e.g., In re City of Colorado Springs Spring Creek Gen. Imp. Dist., 177 B.R. 684, 692

(Bankr. D. Colo. 1995) (concluding that the “solicitation process was inadequate and the

acceptances obtained are invalid” because each investment firm casted a single vote, “but there is

no information to establish that any investment firm held Bonds in street name for only one

beneficial holder.”).




09411-00001/11071232.1                             9
         Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 10 of 12



F. Without the Consent of Class 4, the Debtors Cannot Confirm the Proposed Plan

          26.       Because of the Debtors’ continuing delay in producing all of the plan ballots, the

Committee cannot determine its own rights under section 1129(b) of the Bankruptcy Code.

Should the Committee determine that the Debtors failed to win the affirmative vote of Class 4,

the Debtors will fail to confirm the Proposed Plan. The significant distributions made under the

Plan to Class 7, a class indisputably junior in rights to Class 4, violate section 1129(b)(2)(B).

Moreover, the Committee’s discovery efforts may illuminate the divergent treatment of creditors

included in Class 4. If they lack reasonable cause, these stark variations in plan treatment run

afoul of the Bankruptcy Code.

          27.       Further, whether or not Class 4 voted for the Plan, the serious questions

emanating from the plan valuations and liquidation analysis render a valid decision on the best

interests of creditors test impossible. This Plan provides Class 4 with a paltry 22.1% distribution

on their funded debt at the same time as providing existing equity interests with a 9% of the

initial stock issuance plus warrants.        Further, because many of the RSA Parties also have

significant equity interests, while the balance of Class 4 does not, the confection of the Plan

seems geared towards imposing the entire cost of insolvency on the retail and small investors

under the same Senior Note Indenture by several devices, including pricing the Senior

Noteholder Subscription Rights and the Existing Equity Interest Subscription Rights at the same

discount to plan value. Rather than launching directly into this objection, the Committee prefers

to extend the plan confirmation timeline and negotiate for a consensual resolution with the

Debtors.




09411-00001/11071232.1                              10
         Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 11 of 12



                                  V. BASIS FOR EMERGENCY RELIEF

          28.       Because the Committee has a very limited amount of time to begin preparing its

arguments, emergency relief is necessary here.

          WHEREFORE the Committee respectfully requests the entry of the proposed order

granting the relief requested on the timeline included therein and any other relief as the Court

may deem equitable.

Dated:          September 12, 2019
                Houston, Texas

                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP

                                                By: /s/ Patricia B. Tomasco
                                                       Patricia B. Tomasco
                                                       Texas State Bar No. 01797600
                                                       Devin van der Hahn
                                                       Texas State Bar No. 24104047
                                                       711 Louisiana, Suite 500
                                                       Houston, Texas 77002
                                                       Telephone: 713-221-7000
                                                       Facsimile: 713-221-7100
                                                       pattytomasco@quinnemanuel.com
                                                       devinvanderhahn@quinnemanuel.com

                                                PROPOSED   COUNSEL   FOR   OFFICIAL
                                                COMMITTEE OF UNSECURED CREDITORS




09411-00001/11071232.1                            11
         Case 19-34446 Document 258 Filed in TXSB on 09/12/19 Page 12 of 12




                             CERTIFICATE OF SERVICE

       I, Patricia B. Tomasco, hereby certify that on September 12, 2019, a true and correct
copy of the foregoing document was served via the ECF system, to the parties on the ECF
service list.


                                                  /s/ Patricia B. Tomasco
                                                  Patricia B. Tomasco




09411-00001/11071232.1                       12
